internal_revenue_service department of the treasury significant index no i c washington dc person to contact telephone number refer reply to op e ep t date nov igse legend company a company b company c company d court e fund f individual g plan w plan x plan y plan z date date date date date date date month ladies and gentlemen this is in response to the letter filed by your authorized representative on your behalf as supplemented by correspondence dated which you request several letter rulings under sec_402 of the internal_revenue_code representations support your ruling_request the following facts and in on date company a and plan w were named as defendants in a class action filed by participants or former participants of plan w class as containing approximately received lump sum retirement benefits from plans w through z except those individuals who received less than dollar_figure and who were age or older on the date s of payments on date court e certified the persons who on date plaintiffs filed an amended class action complaint joining plans x and z and their respective corporate sponsors companies b and d as defendants orders entered by court e refer to plans w through z as jointly administered pension plans y c the class action alleged that in improperly computing the single sum distributions of the class members the defendants violated provisions of the employees retirement income security act of committed breaches of contract and acts of common_law conversion that the defendants breached their fiduciary duties to members of the class amount s of their single sum distributions and providing inaccurate information to members of the class concerning the way in which the single sum payments were calculated specifically the plaintiffs alleged in the way they computed the as amended erisa and also by in part on date court e dismissed all of the claims of the class members against the defendants except for those claim s based on violations of erisa parties to the suit reached a settlement relating to the alleged violation s of erisa during month the under the terms of the settlement plans w x y and zz the effective and no portion of the settlement amounts came from the were required to increase the single sum payments made to members of the class by dollar_figure plus interest at the rate of per annum accrued from date date of the proposed settlement until date settlement proceeds were placed into escrow the settlement amount was fully funded out of the assets of plans w through z general assets of companies a through d this ruling_request the settlement funds remain in escrow in fund f created under the date settlement agreement and are invested in united_states treasury securities is responsible for recalculating and disbursing increased pension benefits to affected class members make distributions in the same manner and in the same form as specified under relevant provisions of plans w through z as of the date of the date the fund f will fund f your authorized representative has asserted on your or behalf that company a either is this ruling_request was a sponsor of plans w through z additionally your authorized representative asserts that plans w through z are qualified under code sec_401 and their trusts exempt under code sec_501 furthermore your authorized representative asserts that plans w through z existence and have not been terminated and their related trusts are still in at times relevant to additionally individual g an officer of company a has asserted that fund f was intended to constitute an extension of the pension plans plans w through z which are defendants in the above referenced class action furthermore individual g has asserted that fund f was established solely to pay benefits to plan participants who are members of the class referenced above also asserted that no form 1099rs were issued to members of the class referenced above in conjunction with the establishment of fund f that it is the responsibility of the administrative agents of fund f to issue form 1099rs when payments are made from fund f to affected class members plan participants finally individual g has asserted individual g has based on the above facts and representations you through your authorized representative request the following letter rulings distributions from fund f qualify for treatment in accordance with the provisions of code sec_402 distributions from fund f to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from fund f or distributee thereof is received by the payee with respect to your ruling requests code sec_402 provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 a which is exempt from tax under sec_501 be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 to annuities shall relating code sec_402 provides that if an employee transfers any portion of into an eligible_retirement_plan shall not be includible in income for the taxable_year in which paid an eligible_rollover_distribution the amount so transferred code sec_402 provides that an eligible_rollover_distribution is all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include- a distribution to an employee of a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more and b any distribution to the extent such distribution is required under sec_401 a code sec_402 b defines an eligible_retirement_plan to include an individual_retirement_account described in code sec_408 an individual_retirement_annuity described in code sec_408 a qualified_trust and an annuity plan described in code sec_403 a code sec_402 provides generally that sec_402 made after the 60th day following the day on which the distributee received the property distributed shall not apply to any transfer of a distribution in this case the members of the plaintiff class in the class action referenced above were entitled to receive lump sum distributions from plans w through z received single sum distributions which their suit referenced above alleged were less than the distributions to which they were entitled under the provisions of plans w through z which the class members assert they are entitled under the provisions of plans w through z settlement proceeds were paid into fund f out of assets held by the trusts of plans w through z the settlement proceeds represent amounts to as noted above the the class members and code sec_402 by its terms refers to the distributions in this case will be made from fund istributions made from a code sec_401l a retirement_plan f which is an extension of plans w through z created under an order entered by court e as part of the settlement resolving the above-referenced class action for the sole purposes of holding additional_amounts due and making distributions to affected plan participants in plans w through z who were members of the class amounts in fund f were transferred from the separate trusts of plans w through z class action complaint would have been paid to participants in plans w through z which your authorized representative asserts are code sec_401 plans directly from the trusts thereof and in the absence of the conduct alleged in the fund f was based on the facts presented in this particular case thus we believe that it fund f will be treated as holding assets of plans w through z distributions from fund f to qualify for code sec_402 treatment is appropriate for therefore with respect to your ruling requests we conclude as follows distributions from fund f qualify for treatment in accordance with the provisions of code sec_402 distributions from fund f to claimants thereof are eligible for tax-deferred rollover treatment pursuant to code sec_402 and the 60-day rollover period prescribed in code sec_402 commences from the date a distribution from fund f or distributee thereof is received by the payee w a transferred fro earnings thereo m the trusts of plans w through z ang mn sincerely yours bru t loan frances v sloan chief employee_plans technical branch enclosures deleted co form_437 py of letter_ruling
